DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 are objected to because “phosphorous” is possibly a misspelling of “phosphorus”.  “Phosphorous” is an adjective or a part of phosphorous acid.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, last line, the term “about” is indefinite because it is unclear to what degree “about” extends the scope of 120°C.
With respect to claims 2 and 12 the term “the ester functionality” lacks antecedent basis and it is unclear whether it refers to the ester or the halogenated ester or another ester.
With respect to claim 9, the term “about” in lines 3 and 5 is indefinite because it is unclear to what degree the term extends the scope of the claims.
With respect to claims 9-11, the amount of “parts” is indefinite because no basis for the amount is given, i.e., is it based on weight, volume, or something else?  
With respect to claim 11, line 8, the term “about” is indefinite because it is unclear to what degree “about” extends the scope of 120°C.
With respect to claim 19, line 10, the term “about” is indefinite because it is unclear to what degree “about” extends the scope of 120°C.
With respect to claims 3-8, 13-18, and 20, they are rejected for failing to cure the deficiency of the claims from which they depend.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Tanno (US 8,387,670) discloses a tire with noise reduction which includes a flexible polyurethane foam attached to the inner surface of the tire against the wheel, however, it fails to disclose or suggest adding a degradant to the polyurethane or utilizing a step of degrading the polyurethane foam.
Knop (US 2004/0077741) discloses a flame-retardant flexible polyurethane foam comprising hydroxyalkyl phosphosonates flame retardants, however, it fails to disclose or suggest adding to polyurethane foam in a tire.
Molero (Molero, et al, “Kinetics and Mechanism of the Chemical Degradation of Flexible Polyurethane Foam Wastes with Dimethyl H-phosphonate with Different Catalysts,” Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 983-990) discloses controlled degradation of polyurethane foam with phosphonates, however, it fails to disclose or suggest adding to polyurethane foam in a tire.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn